Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to the Request for Continued Examination, Amendment and Remarks filed 9 September 2021, wherein claims 5 and 11 were canceled, and claims 30-32 newly added. Subsequently, claims 1-4, 6-10, 12-19 and 21-32 are pending and presently under consideration in this application.
Response to Amendment
Applicants’ have amended the base independent claim 1 from requiring that the claimed liquid-crystalline medium comprise “one or more compounds selected from formulae T-1 to T-21, BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2”, to now requiring “one or more compounds selected from formulae T-1 to T-21” AND “one or more compounds selected from formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2”,  and argue that said amendment distinguishes the liquid crystal medium of the present claims over that of the prior art of record.
The aforementioned amendment to the base independent claim 1 is such that the rejection of claims over Hirschmann et al. (2015/0299574), as set forth in paragraph 7 of the previous FINAL office action on the merits, is no longer applicable under 35 U.S.C. 102(a)(1). Applicants’ arguments with respect to the aforementioned rejection of claims under 35 U.S.C. 102(a)(1) over Hirschmann et al. (2015/0299574), are moot because the new grounds of rejection is over Hirschmann et al. (2016/0090533), a reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-10, 12-19 and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (U.S. Patent Application Publication No. 2016/0090533).
Hirschmann et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae I1/I2 [0113; page 22], EY [0060; page 16], T-1 through T-21 [0092; page 19], BF-1 [0033; page 2+], and BC/CR/PH-1/PH-2/BF-1/BF-2 [0128; page 24], as well as each of IIA/IIB/IIC [0047; page 12+] , III [0066; page 17], O-1 through O-17 [0109; page 21] , B-1a/B-2a/B-2b/B-2c [0105; page 20], In [0138; page 25], and stabilizers [Table C; page 55+]. 

at least one compound of the present formula I1 as represented by CCH-34 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, 
at least one compound of the present formula I2 as represented by CCH-35 
    PNG
    media_image1.png
    71
    555
    media_image1.png
    Greyscale
, 
at least one compound inclusive of the compound of the present formula EY as represented by Y-4O-O4
    PNG
    media_image2.png
    100
    516
    media_image2.png
    Greyscale
, 
at least one compound inclusive of the compound of the present formula T-4 as represented therein by
    PNG
    media_image3.png
    144
    421
    media_image3.png
    Greyscale
, and 
at least one compound inclusive of the compound of the present formula BF-1 as represented by B-2O-O5 
    PNG
    media_image4.png
    136
    346
    media_image4.png
    Greyscale
, and wherein said example does not include a compound of the present formula I3:
    PNG
    media_image5.png
    470
    548
    media_image5.png
    Greyscale
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-19 and 21-32 are rejected under 35 U.S.C. 103 as being obvious over Klasen-Memmer et al. (U.S. Patent No. 9,777,216) in view of Hirschmann et al. (U.S. Patent Application Publication No. 2016/0090533).
Klasen-Memmer et al. discloses a liquid crystal medium, corresponding process of preparation thereof said liquid crystal medium, and corresponding use thereof said liquid crystal medium in a liquid crystal display, characterized in that said liquid crystal 
    PNG
    media_image6.png
    510
    419
    media_image6.png
    Greyscale
 Example M25 therein illustrates the use of the aforementioned compounds inclusive of the compounds of the present formula EY with compounds of the present formula I1, as represented by CCH-34, and compounds of the present formula I2, as represented by CCH-35:
    PNG
    media_image7.png
    308
    419
    media_image7.png
    Greyscale
; also, please refer to examples M31 and M33. 
Klasen-Memmer et al. teaches that the inventive liquid crustal medium preferably comprises one or more compounds as discloses in Table A (beginning in column 44, line 9) which includes compounds inclusive of those of the present formula CR as represented by 
    PNG
    media_image8.png
    161
    442
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    143
    410
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    157
    518
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    157
    512
    media_image11.png
    Greyscale
, compounds inclusive of those of the present formula T-3 as represented by 
    PNG
    media_image12.png
    133
    508
    media_image12.png
    Greyscale
 , compounds inclusive of those of the present formula BC as represented by 
    PNG
    media_image13.png
    139
    354
    media_image13.png
    Greyscale
. 
Applicants’ argue that there is no guidance in Klasen-Memmer et al. to combine the terphenyl compounds of the present formulae T-1 through T-21 with a fused compound of applicants’ formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2, and compounds inclusive of the present formulae I1, I2 and EY. The Examiner notes that each of the compounds of formulae I1, I2, EY, T-1 through T-21, BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2, in and of themselves are individually well known in the liquid crystal art, as well as their combination thereof, especially as illustrated in Hirschmann et al. (please refer to preceding paragraph 7).
	It would have been obvious to one of ordinary skill in the requisite art at the time the invention was made to further include one or more compounds of formulae CR, T-3 and/or BC in the liquid crystal medium of Klasen-Memmer et al., as generally taught therein, particularly in light of the teachings of Hirschman et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 9 September 2021 with respect to the rejection of claims under 35 U.S.C. 102(a)(1), as set forth in paragraph 7 of the previous FINAL office action on the merits, have been fully considered but they are moot because the new ground of rejection under 35 U.S.C. 102(a)(1) does not rely on any reference 

Applicant's arguments filed 9 September 2021 with respect to the rejection of claims under 35 U.S.C. 103, as set forth in paragraph 9 of the previous FINAL office action on the merits, have been fully considered but they are not persuasive. Applicants’ argument that there is no guidance in Klasen-Memmer et al. to combine the terphenyl compounds of the present formulae T-1 through T-21 with a fused compound of applicants’ formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2, and compounds inclusive of the present formulae I1, I2 and EY has been rendered moot with the inclusive of the secondary reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-19 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “R1 and R1* denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought by “up to” 15 C atoms is not clear since it includes the possibility of zero C atoms. In addition, at least 2 C atoms are required for an alkenyl group. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents R1 and R1* in the compound of formula EY in the claimed liquid crystal medium.

Claim 1 (amended) is rejected as being vague and indefinite when it recites the structural formulae for the compounds of formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2; the scope of the protection sought is unclear since the substituents RB1, RB2, RCR1, RCR2, R1, and R2 contained therein are not defined. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents in the compounds of formulae BC, CR, PH-1, PH-2, BF-1, BF-2, BS-1 and BS-2 in the claimed liquid crystal medium.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “RB1, RB2, RCR1, RCR2, R1, R2 each, independently of one another, denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought by “up to” 15 C atoms is not clear since it includes the possibility of zero C atoms. In addition, at least 2 C atoms are required for an alkenyl group. There is insufficient antecedent basis for each of “RB1, RB2, RCR1, RCR2, R1, R2”. Claim 1 (amended) fails to particularly point out and distinctly claim the substituents in the 

Claim 3 is rejected as being vague and indefinite when it recites “R2A, R2B and R2C each, independently of one another, denote H, an alkyl or alkenyl radical having up to 15 C atoms”; the scope of the protection sought by “up to” 15 C atoms is not clear since it includes the possibility of zero C atoms. In addition, at least 2 C atoms are required for an alkenyl group. Claim 3 fails to particularly point out and distinctly claim the substituents R2A, R2B and R2C in the compounds of formulae IIA, IIB and IIC.

Claim 4 is rejected as being vague and indefinite when it recites “R31 and R32 each, independently of one another, denote a straight-chain alkyl, alkoxyalkyl or alkoxy radical having up to 12 C atoms”; the scope of the protection sought by “up to” 12 C atoms is not clear since it includes the possibility of zero C atoms. Claim 4 fails to particularly point out and distinctly claim the substituents R31 and R32 in the compounds of formula III.

Claim 6 is rejected as being vague and indefinite when it recites “R1 and R1* denote H, an alkyl or alkenyl radical having up to 15 C atoms” (emphasis added); the scope of the protection sought by “up to” 15 C atoms is not clear since it includes the possibility of zero C atoms. In addition, at least 2 C atoms are required for an alkenyl group. Claim 6 fails to particularly point out and distinctly claim the substituents R1 and 2 in the compounds of formulae O-1 through O-17 in the claimed liquid crystal medium.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  they are each missing end punctuation, i.e., a period.  Appropriate correction is required.

Information Disclosure Statement
The Non-Patent Literature cited in the Information Disclosure Statement filed 19 March 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The Non-Patent Literature cited therein has not been considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722